Citation Nr: 0409204	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  95-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral heel 
spurs. 

2.  Entitlement to the assignment of a higher disability 
evaluation for hypertension, initially evaluated as 10 
percent disabling between April 2, 1993, and October 9, 1997, 
and increased to 30 percent and recharacterized as status--
post myocardial infarction with hypertension from May 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from May 1987 to April 
1993.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.; however, the case was most recently 
certified to the Board by the RO in Baltimore, Maryland.  In 
April 1997 and May 2001 the Board remanded these matters to 
the RO for additional development.  A hearing was held before 
the undersigned Veterans Law Judge in September 2003.  


FINDINGS OF FACT

1.  Bilateral heel spurs had their onset during active 
military service.

2.  For the period from April 2, 1993, through October 9, 
1997, there is no evidence of diastolic pressure 
predominantly 110 or more with definite symptoms and no 
evidence of diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.

3.  Since May 1, 1998, it is not established that more than 
light manual labor is not feasible.  There is also no 
evidence of more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral heel 
spurs are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The criteria for the assignment of a higher disability 
evaluation in excess of 10 percent for hypertension from 
April 2, 1993, through October 9, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 43, 4.104, Diagnostic 
Codes 7006, 7101 (2003); 38 C.F.R. § 4.104, Diagnostic 
Code 7005, 7006, 7101 (1997).

3.  The criteria for the assignment of a higher disability 
evaluation in excess of 30 percent for status post myocardial 
infarction with hypertension from May 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.104, Diagnostic Codes 7006, 7101 
(2003); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7101 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral heel 
spurs and increased disability ratings for hypertensive 
cardiovascular disorder.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the claims for service connection for 
hypertension and bilateral heel spurs were received in March 
1994.  An August 1994 rating action denied service connection 
for heel spurs and granted service connection for 
hypertension, assigning a 10 percent evaluation from April 2, 
1993.  In April 1997, the Board remanded the case.  In 
January 1999, the RO continued to deny service connection for 
heel spurs and recharacterized the service-connected 
hypertension condition as status post myocardial infarction 
with hypertension, and assigned a 100 percent evaluation from 
October 10, 1997, and a 30 percent rating from May 1, 1998.  
In May 2001, the Board remanded the case.   

After that Remand the AOJ, in correspondence (originally sent 
to the wrong address in May 2001) issued in September 2001, 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claims, as well 
as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in September 2001 was not (and 
could not have been) given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board finds that the September 2001 VCAA letter invited 
the veteran to "submit any pertinent records or medical 
evidence in [his] possession."

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has obtained all of the veteran's medical records and 
attempted to schedule him for physical examinations in 
connection with his claims.  Additionally, he also presented 
testimony at hearing in September 2003 before the undersigned 
Veterans' Law Judge.  Still further, this case was remanded 
in April 1997 and May 2001 for additional development.  

Accordingly, the Board finds that the notification and duty 
to assist provisions of the VCAA have been satisfied and that 
no further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.


Service Connection for Bilateral Heel Spurs

Factual Background

During service, a July 1992 X-ray study yielded an impression 
of bilateral heel spurs.  Medical chart entries dated in 
August 1992 note treatment for bilateral Achilles tendinitis 
and heel spurs.  The February 1993 Report of Medical History 
prepared as part of the veteran's separation examination 
noted a diagnosis of Achilles tendinitis (has healed).  The 
separation examination was negative for any significant 
diagnosis or interval history of the feet and lower 
extremities.  There was no mention of heel spurs and none 
were clinically detected on examination.

Post service medical records include the report of a July 
1994 VA general medical examination that yielded a diagnosis 
of left Achilles tendonitis.  The Board noted that 
examination in the April 1997 remand, but further noted that 
the diagnosis was made without X-ray studies of the lower 
extremities.  Given the X-ray evidence of heel spurs in 
service, the Board remanded the case for another examination 
to specifically determine whether or not heel spurs were 
present.  

The report of an August 1997 VA examination of the feet 
included a review of the claims file and noted that the 
veteran's report of a history of partial rupture of the left 
Achilles tendon and progressive pain in both feet.  Following 
physical examination, the examiner commented that there was 
no definite clinical evidence of heel spurs on examination.  
X-ray studies of the ankles and feet were interpreted as 
negative, with no evidence of fracture, dislocation or other 
significant bone, joint or soft tissue abnormality.  

The veteran submitted a December 1997 statement from a 
private physician, Dr. A.Y.M., who noted the veteran's 
complaints of persistent pain in the leg muscle and his 
reported history of a partial tear in the muscle during 
service.  The physician opined that the pain could be due to 
either phlebitis or a nonhealing muscle tear.  

A December 1997 X-ray report prepared by a second private 
physician, Dr. E.E.S., noted the presence of large 
osteophytes along the plantar surface of both calcaneus; no 
other abnormalities.

In an August 1998 addendum provided at the request of the RO, 
the VA examiner who conducted the August 1997 examination 
noted that the claims file and December 1997 X-rays had been 
reviewed and there was no objective evidence that the veteran 
currently had bilateral heel spurs.  

In a March 1999 letter, Dr. A.Y.M. noted that the veteran had 
presented for an independent medical evaluation regarding his 
bilateral leg pain that the veteran attributed to the 
presence of bilateral heel spurs.  The veteran reported a 
history of injuries to his legs during service and a 
diagnosis of bilateral heel spurs.  Dr. A.Y.M. noted that the 
veteran had previously been seen in 1997 at which time X-rays 
were noted to reveal bilateral heel spurs.  Dr. A.Y.M. 
reported current examination findings and commented that a 
review of X-ray studies of both heels were unremarkable 
except for the presence of bilateral heel spurs.  Dr. A.Y.M. 
did not offer any opinion as to the etiology of the veteran's 
condition.  

When the case was returned to the Board in April 2001, the 
conflicting medical evidence was noted and the case was 
remanded again in order to obtain a VA examination to obtain 
definitive evidence as to the presence of heel spurs and an 
opinion as to the likely etiology of any currently 
demonstrated heel spurs.  The Board emphasized the need for 
such evidence in determining the claim.

There is a notation in the record that the veteran failed to 
report to two February 2002 examinations.  There is no copy 
of a notice to the veteran regarding those examinations.  

As noted previously, the record also includes October 2002 
reports of contact noting the veteran's inability to attend a 
scheduled October 2002 VA examination, his refusal to attend 
any other VA examinations, and attempts on report of his 
representative to determine if he would be willing to report.  

The veteran and his spouse presented testimony at a September 
2003 hearing.  They reported the veteran's medical history 
and symptoms regarding his disabilities.  The veteran's 
spouse described the significant lifestyle changes that have 
occurred as a result of the veteran's disabilities.  The 
veteran also described the functional limitation imposed by 
his disabilities.  The veteran was advised as to the 
importance of reporting to scheduled VA examinations in order 
to accurately assess his current disabilities.  

Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The service medical records show that the veteran was treated 
for bilateral heel spurs during service.  Further, the 
veteran continued to report recurrent foot problems 
subsequent to service discharge.  Additionally, a private 
physician has indicated the presence of heel spurs.  There is 
a conflict in the x-ray interpretations with respect to the 
presence of heel spurs.  After reviewing the record, the 
Board finds that the evidence is in equipoise with regard to 
the presence of heel spurs.  Thus, the benefit of the doubt 
is given to the veteran.  38 C.F.R. § 3.102.  Accordingly, 
service connection for bilateral heel spurs is warranted.  




The Assignment of a Higher Disability Evaluation for 
Hypertension and for Status Post Myocardial Infarction with 
Hypertension

Factual Background

A July 1994 VA examination noted that the veteran had 
hypertension, with systolic range of 160/90, but had not been 
given medication.  In the August 1994 rating action presently 
on appeal, the RO granted service connection and assigned a 
10 percent rating for hypertension, effective from April 2, 
1993.  When the Board initially reviewed the appeal in April 
1997, it was noted that the medical evidence then of record 
failed to provide a clear indication of the current status of 
the veteran's hypertension and the case was remanded to 
obtain a VA examination.

The report of an August 1997 VA examination noted the 
veteran's diagnosis of hypertension and his report that he 
has not taken any medication for that condition since 
service.  He reported that he monitors his blood pressure at 
various places and normally gets readings of 150 to 160/102 
to 114.  The examiner noted that the veteran at first 
consented to undergoing an EKG, chest X-ray and blood and 
urine tests as part of the examination, but then said, "I 
forgo [the tests], and I am not going to have them."  On 
physical examination the examiner noted that the veteran was 
morbidly obese.  His blood pressure was 180/100; pulse was 
100.  There were no bruits and the neck and the chest was 
clear.  The examiner noted that there was no evidence that 
the veteran had any symptomatology related to his blood 
pressure.  He complained of headaches, but the examiner did 
not think the type complained of by the veteran suggested a 
problem with his blood pressure.  The diagnoses included 
hypertension, controlled, untreated, due to personal 
conviction.  

Private medical records include an October 1997 hospital 
summary noting numerous diagnoses, including severe diabetic 
ketoacidosis with metabolic acidosis, non-Q wave myocardial 
infarction (MI) and coronary artery disease.  

A November 1997 private report noted that the veteran was 
doing (relatively well) after the MI.  On physical 
examination, blood pressure was recorded as 130/76; heart 
rate, 75.  Following a review of EKG and cardiac 
catheterization, the impression was that of status--post non-
Q wave MI and normal coronary arteries.  The physician noted 
that the veteran had had enzyme evidence of MI during a bout 
of diabetic ketoacidosis.  

In a December 1998 medical opinion provided in response to an 
inquiry from the RO, a VA physician reviewed the claims file, 
including the October 1997 hospital reports.  The VA 
physician noted that diagnosis of coronary artery disease and 
arteriosclerotic cardiovascular disease included in those 
records are inaccurate.  It was the VA physician's opinion 
that it is as likely as not that the cause of the veteran's 
MI was his (service-connected) diabetes mellitus.  Diabetes 
mellitus, hypertension and hyperlipidemia were noted to be 
risk factors for having an MI.  It was not possible to 
distinguish which of those factors were more responsible than 
another for the veteran's MI.

In a January 1999 rating action, the RO recharacterized the 
service-connected condition as status-post myocardial 
infarction with hypertension, and assigned a 100 percent 
evaluation from October 10, 1997, and a 30 percent from May 
1, 1998.  In the May 1999 SSOC, the RO explained the 
rationale for the ratings assigned and considered a change in 
the pertinent rating criteria.  

In May 1999, the veteran submitted a statement from his 
private physician who noted a radiology report revealed a 
mild tortuousity of the aorta.  The veteran's essential 
hypertension was reportedly addressed with medication, with a 
sitting reading of 142/90.  The examiner also noted that 
records indicated blood pressure readings above 120 
diastolic.  The veteran reportedly exhibited "dyspnea on 
exertion when more than light manual labor is precluded."  
In a note accompanying that statement, the veteran's 
representative indicated that the veteran wanted this 
information to be used in evaluating his claim and did not 
want any additional VA examination.  

The Board reviewed the record in April 2001 and determined 
that another remand was warranted to obtain a VA examination 
with findings sufficient to evaluate the severity of the 
veteran's condition.  The Board pointed out that the private 
physician's statement did not include sufficient findings to 
apply the rating schedule.  As detailed herein above, the 
veteran failed to report to VA examination scheduled in 
February and October 2002 and he has indicated that he will 
not report for any VA examination.  

Criteria and Analysis 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In assessing a claim for an increased rating, the 
history of the disability should be considered.  38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that the appeal for a higher evaluation for 
the hypertensive cardiovascular disability arises from the 
initial rating decision, which established service connection 
for the disability and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's status post myocardial infarction with 
hypertension has been rated under 38 C.F.R. § 4.104 
(Diagnostic Codes 7017).  The schedular criteria by which 
cardiovascular disabilities are rated changed after the 
veteran filed his claim.  (The new criteria have been in 
effect since January 12, 1998.  62 Fed. Reg. 65, 207-65,224 
(Dec. 11, 1997).)

The Board must determine whether the revised version is more 
favorable to the veteran.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  However, even if the Board finds the revised 
version more favorable, the reach of the new criteria can be 
no earlier than the effective date of that change.  
VAOPGCPREC 3-2000 (2000).  In this case, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since January 12, 1998 under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The criteria in effect prior to January 12, 1998, provided 
that for hypertension with diastolic pressure predominantly 
100 or more, a 10 percent rating is warranted.  With 
diastolic pressure predominantly 110 or more and definite 
symptoms, a 20 percent rating is warranted. With diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent rating is warranted.  With diastolic 
pressure predominantly 130 or more and severe symptoms, a 60 
percent rating is warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  Note 1 to Diagnostic Code 7101 provided 
that when continuous medication is necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent is 
warranted.  Note 2 provided that for the 40 percent and the 
60 percent ratings there should be careful attention to 
diagnosis and repeated blood pressure readings.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003), 
hypertension with diastolic pressure of predominantly 110 or 
more or systolic pressure is predominantly 200 or more, 
warrants a 20 percent evaluation.  When diastolic pressure is 
predominantly 120 or more, a 40 percent rating is warranted.  
When diastolic pressure is predominantly 130 or more, a 60 
percent is warranted.

Under the criteria in effect prior to January 12, 1998, 
infarction of the myocardium was rated as arteriosclerotic 
heart disease under Diagnostic Code 7005.  A 100 percent 
rating is warranted during and for 6 months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc., or after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  A 60 percent rating is warranted following a 
typical history of acute coronary occlusion or thrombosis, as 
above, or with a history of substantiated repeated anginal 
attacks, provided that more than light manual labor is not 
feasible.  A minimum 30 percent rating is warranted for 
arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attacks, with ordinary manual labor being feasible.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Under 38 C.F.R. § 4.104, Diagnostic Code 7006 (2003), 
myocardial infarction warrants a 100 percent rating during 
and for three months following myocardial infarction, 
documented by laboratory tests.  Thereafter, it is to be 
rated using the criteria set forth above for arteriosclerotic 
heart disease and hypertensive heart disease.  

Under the current criteria for arteriosclerotic heart disease 
(coronary artery disease) and for hypertensive heart disease, 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent evaluation is warranted.  An evaluation of 60 
percent is warranted if there is more than one episode of 
acute congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 and 7007 (2003).

Note 2 to 38 C.F.R. § 4.104 (2002) provides that "[o]ne MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used."

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Assignment of a higher evaluation between April 2, 1993 and 
October 9, 1997

Under the former rating criteria, evaluation of the veteran's 
hypertension was based on blood pressure readings, with 
particular attention paid to diastolic pressure and related 
symptoms.  Under the new criteria related symptomatology is 
not a consideration.  Under both criteria, in order to assign 
an increased rating, the record must demonstrate a certain 
level of blood pressure.  

Based on the limited findings noted above, the Board finds 
that for the period from April 2, 1993, through October 9, 
1997, the veteran's hypertension is most appropriately 
evaluated as 10 percent disabling under either the old or the 
revised criteria for evaluating diseases of the heart.  In 
this regard, the August 1997 VA examination included the 
examiner's observation that the veteran's hypertension is 
uncontrolled due to the veteran's personal conviction.  That 
notwithstanding, the evidence of record does not show 
diastolic pressure of predominantly 110 or more with definite 
symptoms, such that an increased rating would be warranted 
under the former criteria.  The VA examiner specifically 
commented that there was no evidence of any symptomatology 
related to the veteran's blood pressure.  The Board also 
finds that there is no basis for a rating under the revised 
criteria.  Although there are some findings of diastolic 
pressure of 110 or more, there is no evidence that the 
readings are predominantly 110 or more.  In this regard, the 
Board must point out again that the purpose of the most 
recent remand was to afford the veteran a VA examination in 
order to obtain sufficient evidence to apply the rating 
criteria in evaluating his condition.  In light of the 
foregoing, the Board finds that the veteran's hypertensive 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under both versions of Diagnostic 
Code 7101 for the period from April 2, 1993, through October 
9, 1997.  

Assignment of a higher evaluation since May 1, 1998

As noted above, the veteran subsequently suffered an MI, and 
the RO assigned a 100 percent rating for the six-month period 
following the MI and a 30 percent rating thereafter under the 
former rating criteria.  

However, as for an evaluation in excess of 30 percent for the 
status post MI with hypertension from May 1, 1998, the Board 
also finds that no more than a 30 percent evaluation is 
assignable, regardless of whether the former or revised 
criteria is considered.  Applying the former criteria to the 
evidence of record, the Board finds that there is no 
competent evidence that more than light manual labor is not 
feasible.    Although the May 1999 private physician's 
statement included the phrase "dyspnea on exertion when more 
than light manual labor is precluded[,]" this has little, if 
any, logical meaning.  Therefore, more than a 30 percent 
rating under the former criteria is not warranted.  See 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

Under the revised rating criteria, the Board notes that since 
May 1, 1998, there is no evidence of congestive heart failure 
or any evidence that workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, so as to warrant 
assignment of the next higher, 60 percent, evaluation under 
the revised criteria.

Despite the Board's remand and the RO's attempts to schedule 
the veteran for VA examinations in order to obtain sufficient 
evidence to evaluate his claim, the veteran has not undergone 
a VA examination subsequent to the October 1997 MI.  If, at 
some time in the future, the veteran is willing to report for 
a VA examination, he is invited to reopen his claim.  At this 
point, however, the Board denies a higher evaluation for his 
status post MI condition.

For all the foregoing reasons the Board concludes that the 
overall cardiovascular disability picture does not meet the 
criteria for a rating in excess of 10 percent for the period 
from April 2, 1993, through October 9, 1997, or for a rating 
in excess of 30 percent from May 1, 1998, and the claim for 
higher evaluations must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as a preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for bilateral heel spurs is granted.

An evaluation in excess of 10 percent for hypertension from 
April 2, 1993, through October 9, 1997, is denied.

An evaluation in excess of 30 percent for status-post MI with 
hypertension from May 1, 1998, is denied.


REMAND

As referred to above, the Board, in April 1997, denied an 
increased evaluation for left Achilles tendonitis and 
remanded the issues regarding service connection for 
bilateral heel spurs and an increased rating for the 
hypertensive cardiovascular disability.  In a statement 
received in June 1997, the veteran raised the issue of an 
increased evaluation for left Achilles tendonitis.  A SSOC 
was issued in October 1997 that listed all 3 issues; but the 
RO eventually noted that the issue regarding an increase for 
left Achilles tendonitis had been resolved in the Board's 
April 1997 decision.  

However, in a July 1998 rating action, the RO denied an 
increased evaluation for left Achilles tendonitis.  The Board 
construes a statement from the appellant received by the RO 
in February 1999, which references an increased evaluation 
for left Achilles tendonitis, as a notice of disagreement to 
the July 1998 rating action.  Accordingly, a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 328 
(1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should furnish the appellant a 
statement of the case concerning the 
issue regarding an increased evaluation 
for left Achilles tendonitis.  The 
appellant should also be informed of the 
requirements necessary to perfect his 
appeal regarding an increased evaluation 
for left Achilles tendonitis.  The RO is 
informed that this issue is not before 
the Board for appellate consideration 
until timely perfected.   

2.  The RO is requested to readjudicate 
the veteran's claims with consideration 
of all the evidence added to the record 
since the last statement of the case.  If 
the benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on his claim since 
the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



